Case 1:11-cv-03200-RWL Document 222

UN|TED STATES D|STRICT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

PAUL BETANCES, et a|.,
P|aintiffs,
- against ~
BRlAN FISCHER, in his capacity as
Commissioner of the New York State
Department of Correctional Services (DOCS),

and in his individual capacity, et al.,

Defendants.

 

$<

Filed 02/21/19 Page 1 of 44

1 1-Cv-3200 (RWL)

DEClSlON AND ORDER

USDC SDNY
1 DOCUMENT
ELECTRONICALLY FlLED

DOC#: _____________

'oATEFlLEn:¢ L'Zl_~ZOlj

     
     
   
   

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

Paul Betances, Lloyd A. Barnes, and Gabriel Velez - individually and on behalf of

others similarly situated - bring this class action against Brian Fischer, Anthony J.

Annucci, and Terence Tracy (collectively, “Defendants”) for violations of their civil rights.

The District Court previously found Defendants personally liable; the Second Circuit

affirmed and remanded the case to determine the appropriate remedies The parties

consented to jurisdiction before this Court for the remainder of proceedings Defendants

have moved for partial summary judgment on several issues, pursuant to Rule 56 of the

Federal Rules of Civil Procedure. For the reasons that follow, Defendant’s motion for

summaryjudgment is GRANTED in part and DENlED in part.

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 2 of 44

Bacl<ground1

The facts and history of this case have been set forth in several prior opinions
See Bent/ey v. Dennsion, 852 F. Supp. 2d 379 (S.D.N.Y. 2012) (denying Defendants’
motion to dismiss based on qualified immunity in both this class action and a related
action with individual plaintiffs), affirmed sub nom, Betances v. Fisher, 519 Fed. App’x 39
(2d Cir. July 8, 2014) (“Betances /”); Betances v. Fischer, 144 F. Supp. 3d 441 (S.D.N.Y.
2015) (“Betances //”) (summary judgment finding Defendants personally liable for
violating Plaintiffs’ constitutional rights); Betances v. Fisher, 837 F.3d 162, 165 (2d Cir.
2016) (“Betances ///”) (affirming Betances // and remanding for appropriate remedies).
The related action Bent/ey remains stayed pending the outcome of this case; accordingly,
only Defendants in this case have moved for summaryjudgment. The Court summarizes
here only the history and facts most relevant to this decision
A. The Parties

P|aintiffs were convicted of violent felonies and sentenced by New York State
courts Although state law required imposition of post~release supervision (“PRS”)
following incarceration, the sentencing courts for these individuals failed to include any
term of PRS when sentencing them. During Plaintiffs’ incarceration, however, the
administrators responsible for incarceration and parole imposed PRS terms After being
released, each named Plaintiff was then reincarcerated for a period of time based on their

violation of the terms of the administratively imposed PRS.

 

1 The facts are drawn from previous decisions in this case, Defendants’ statements
pursuant to Loca| Civil Rule 56.1, Plaintiffs’ responses to Defendants’ 56.1 statements
the evidence submitted by the parties, and the record. Where appropriate, the Court
recounts the facts in the light most favorable to Plaintiffs, the non-movants The facts are
undisputed unless otherwise indicated

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 3 of 44

Defendants are the three individuals remaining in the case based on their having
administratively imposed PRS, despite their awareness that such conduct was
unconstitutional. Anthony Annucci was counsel for New York Department of Correctional
Services (“DOCS”) from September 1989 until October 2007, when he became deputy
commissioner and counsel (a position he served until December 2008). Brian Fischer
served as the commissioner of DOCS from January 2007 to April 2011. Terence Tracy
was the chief counsel for the New York Division of Parole (“Parole”) from December 1996
until l\/larch 2011 .2
B. imposition of Post-Release Supervision

ln 1998, the New York Legislature passed a new sentencing scheme requiring
courts to impose mandatory PRS on defendants found guilty of certain violent felonies
See N.Y. Penal Law § 70.45(1). The pre-2008 version of §70.45 required the sentencing
court to include a period of PRS as part of the detriment sentence. Some judges,
however, did not state PRS terms during sentencing proceedings.3 Betances lll, 837 F.3d
at 165. As a result, some defendants entered DOCS custody without a judicially imposed
sentence of PRS. Id. lnstead of informing the sentencing court of this omission, however,
DOCS “simply added the PRS term administrative|y.” /d. Operations then ran as usual
with DOCS informing Parole, near a defendant’s prison release date, of the dates and

duration of that defendant’s PRS. Parole then supervised the defendant while on PRS.

 

2 ln 2011, Parole and DOCS merged to create the Department of Correction and
Community Supervision. The merger occurred after the events giving rise to this lawsuit
and does not affect analysis of the issues at bar.

3 The statute was later amended in 2008 and require sentencing judges to “state not only
the term of imprisonment, but also an additional period of post-release supervision." N.Y.
Penal Law § 70.45(1).

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 4 of 44

ld. lf a defendant released on PRS violated his or her terms of PRS, DOCS took charge
of that defendant’s reincarceration. ld.
C. Administrativelv-lmposed PRS Held Unconstitutional

On June 9, 2006, the Second Circuit held that administrative imposition of PRS by
DOCS was unconstitutional Earley v. Murra/y, 451 F.3d 71 (2d Cir. 2006) (“Earlej/’),
rehearing denied, 462 F.3d 147 (2d Cir. 2006), cen‘. denied, 551 U.S. 1159 (2007). The
Second Circuit remanded and directed the district court to excise PRS from Earley’s
sentence if he had timely filed his habeas corpus petition. ld. The Court noted, however,
that its Earley ruling was “not intended to preclude the state from moving in the New York
courts to modify Earley’s sentence to include the mandatory PRS term.” ld. at 77.

D. Defendants’ Failure To Timelv implement Earley

New York district attorneys, DOCS, the state courts, and the New Yorl< State Office
of Court Administration (“OCA”) each had varied responses to the Earley decision, all of
which culminated in an approximate period of two years when state actors continued to
administratively impose PRS despite being aware of Earley.

For instance, after Earley, New York district attorneys did not seek resentencings
in cases involving PRS, not even for Earley himself (Defendants’ 56.1 Statement of
Undisputed Material Facts (“Def. 56.1”), 1111 1-2). Further, some district attorneys and
judges continued to take the position that PRS could continue to be automatically included
in a defendant’s sentence as a matter of statutory interpretation. (Plaintiffs’ Response
and Counter Statement of Undisputed Material Facts (“Pl. Response to Def. 56.1”) at 11
1.); Bentley, 852 F. Supp. 2d at 393-94. Only in April 2008, after the New York Court of

Appeals held that New York law required a judge to pronounce a term of PRS at

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 5 of 44

sentencing, did the New York County District Attorney begin seeking resentencings (Def.
56.1 11 3.); see People v. Sparber, 10 N.Y.3d 457, 469-70, 859 N.Y.S.2d 582, 587 (2008)
(finding that the administrative addition of PRS was not a valid statutory interpretation of
N.Y. Penal Law §§ 70.00, 70.45(1)); Matter of Garner v. New York State Department of
Correctional Services, 10 N.Y.3d 358, 362-63, 859 N.Y.S.2d 590, 593 (2008) (specifically
prohibiting DOCS from imposing PRS); Betances lll, 837 F.3d at 165.

Shortly following Earley, Defendant Annucci requested that OCA “put together an
instructional reminderto all Criminal Term judges advising them to impose the PRS period
on the record at sentencing, regardless of the automatic nature of § 70.25," (Declaration
of Anthony J. Annucci dated l\/lay 8, 2015 (“Annucci Decl.”), attached as Exhibit E to
Declaration of Michael J. Keane, dated August 8, 2018,4 at 11 11.) Nonetheless, Annucci
only took “objectively reasonable steps” to comply with Earley as of spring 2008, nineteen
months after it was decided. Betances ///, 837 F.3d at 172. l\/leanwhile, OCA did not
contact the courts until September 2007, when it issued a reminder recommending but
not requiring, the courts to pronounce PRS, and acknowledging that further guidance on
the validity of administratively-imposed PRS was needed from the New York State Court
of Appeals. (Def. 56.1 1111 8~9.)

Between August 2008 and July 2008, hundreds of defendants filed state habeas

corpus and Article 78 petitions seeking relief pursuant to Earlej/s holding.5 (Declaration

 

4 For the avoidance of confusion, the Court notes that there are two operative declarations
from Michael J. Keane filed in support of summaryjudgment. The first, dated l\/lay 8, 2015
(ECF No. 202, Ex. G), provides a factual summary of the chain of events giving rise to
the action. The second, dated August 10, 2018 (ECF No. 203), attaches Exhibits A-L in
connection with the motion.

5 The Second Circuit found that Defendants Annucci and Fischer did take “some” action
during this period For six weeks in early 2007, DOCS reviewed inmate files to “determine

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 6 of 44

of Terrence X. Tracy dated l\/lay 7, 2015 (“Tracy Decl.”), attached as Ex. F to Keane Decl.
at Declaration of Michael J. Keane dated August 11, 2018, 11 14.) in these proceedings
DOCS and Parole took the position that PRS was “automatic" and did not require
resentencing (Def. 56.1 11 10.) Although DOCS and Parole requested state courts to
address resentencing in some instances (Def. 56.1 11 10), these requests were reactive
“and only as a last resort.” Betances /l, 144 F. Supp. 3d at 452. Complicating matters
further, state courts routinely declined to refer cases involving administrative PRS to the
sentencing courts, asserting that they were without jurisdiction to make such referrals
(Def. 58.1 1111.)
E. Resentencinq initiatives After Garner and Sparber

Following the Court of Appeals’ 2008 decisions in Garner and Sparber, holding
that administrative imposition of PRS violates New York law, DOCS and Parole (along
with other state agencies) launched “Post-Release Supervision Resentencing lnitiatives”
for each agency that would be involved with resentencings. (Def. 56.1 11 12.) A few
months later, the New York State Legislature amended New York criminal law, codifying
the procedures initiated by DOCS and Paroie. (Def. 56.1 11 13); see also N.Y. Correction
Law § 601-d; N.Y. Penal Law § 70.85. Specifically, the new legislation created a scheme
where DOCS and Parole referred defendants with a possible unlawful PRS to their

sentencing courts for potential resentencing.6 (Def. 58.1 11 14.) in order to not oven/vhelm

 

who had PRS terms that had been added by DOCS employees rather than imposed by
a judge.” Betances ///, 837 F.3d at 172. The Second Circuit, however, found this action
to be “insufficient on its own” because DOCS employees “simply sat on the information
they had collected” ld.

6 l\/lany of those affected by an unlawful PRS had previously pled guilty. The new
legislative scheme was established to avoid vacaturs of guilty pieas, which would happen

6

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 7 of 44

the courts, DOCS, Parole, and OCA entered into a l\/lemorandum of Understanding that
required defendants be sent back to their sentencing courts in phases (Def. 56.1 11 14.)

By January 2009, almost all relevant defendants had been referred to their
sentencing courts; some were resentenced with PRS, some with an abbreviated PRS,
and some without PRS. (Def. 56.1 11 17; see Tracy Decl. at 11 27.) in February 2010, the
New York Court of Appeals held that the Double Jeopardy and Due Process Clauses of
the United States Constitution barred resentencing of PRS for defendants who had
served their determinate term of imprisonment and had been released from confinement
by DOCS. People v. i/l/i//iams, 14 N.Y.3d 198, 217, 899 N.Y.S.2d 76, 87 (2010).

Procedural Bacquound

On October 20, 2011, Plaintiffs filed their amended class-action complaint alleging
that defendants from various state agencies had violated their Fourth and Fourteenth
Amendment rights by administratively adding PRS to their sentences either affirmatively
or by failing to prevent it. Plaintiffs’ claim survived Defendants’ motion to dismiss based
on qualified immunity, and the Second Circuit affirmed Judge Scheindlin’s analysis that
Earley“cleariy established that . . . an administrate imposition of PRS is unconstitutional.”
Bem‘/ey v. Dennison, 852 F. Supp. 2d 379 (S.D.N.Y. 2012), affirmed sub nom, Betances
/, 519 Fed. App’x at 40-41; see \/incem‘ v. Yelich, 718 F.3d 157, 160 (2d Cir. 2013) (finding
Earley “ciearly establish[ed] the unconstitutionality of the administrative imposition of

postrelease supervision.”).

 

if a PRS term were added That is because the original plea was knowingly, voluntarily,
and intelligently chosen without PRS attached; thus, a plaintiff’s conviction would require
reversal and a new plea would have to be entered with PRS. Peop/e v. Catu, 4 N.Y.3d
242, 245, 792 N.Y.S.2d 887, 888-89 (2005); see also Sparber, 10 N.Y.3d at 471-72, 859
N.Y.S.2d at 588-89.

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 8 of 44

On remand, the Court granted Plaintiffs’ motion for class certification Betances v.
Fischer, 304 F.R.D. 416 (S.D.N.Y. 2015) (“Betances Class Opinion.”). All named
Plaintiffs had been found guilty of a violent felony (i.e., robbery, attempted burglary and
attempted assault) and were subject to administratively imposed P'RS. ld. at 422-23.
Further, each named Plaintiff was arrested for violation of their PRS and incarcerated a
number of days ranging from twenty days to eighty-nine days See id. The District Court
certified the following ciass:

individuals who were convicted of various crimes in New York State courts

on or after September 1, 1998; were sentenced to terms of incarceration

but not to terms of PRS; but were nonetheless subjected to enforcement by

defendants of PRS terms after the maximum expiration dates of the

determinate sentences after June 9, 2006.7
ld. at 421.

The parties then cross~moved for summary judgment on the merits The District
Court granted Plaintiffs’ motion and found Defendants Annucci, Fischer, and Tracy
personally liable for violating Plaintiffs’ due process rights. Betances //, 144 F. Supp. 3d
at 458-59. Judge Scheindlin also addressed statute of limitations issues, holding that
tolling applied in this case pursuant to American Pipe & Construction Co. v. Utah, 414
U.S. 538 (1974). Betances //, 144 F. Supp. 3d at 457-58. On appeal, the Second Circuit

affirmed the decision below and remanded to determine the appropriate remedies

Bei‘ances ///, 837 F.3d 162 (2d Cir. 2016).

 

7 As framed, the class encompasses both individuals who were reincarcerated for
violating administratively imposed PRS, as well as individuals who were subject to
administratively imposed PRS but were not reincarcerated The named Plaintiffs,
however, include only the former. See Betar)ces C/ass O,oinion, 304 F.R.D. at 422-23.

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 9 of 44

in l\/lay 2018, the parties consented to jurisdiction of remaining proceedings by a
U.S. l\/lagistrate Judge. Subsequentiy, the parties and the Court identified issues that if
resolved sooner rather than later might aid in resolving the case. That effort led to the
present motion for partial summaryjudgment. The motion was fully briefed as of October
1, 2018. The Court held oral argument on February 5, 2019.

Leqai Standard for Summarv Judqment

To obtain summary judgment, a movant must show “that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, /nc., 477 U.S. 242, 247-48 (1986). A
genuine issue of material fact exists if “the evidence is such that a reasonable jury could
return a verdict for the non-moving party.” Anderson, 477 U.S. at 248.

The moving party has the burden “to show initially the absence of a genuine issue
concerning any material fact.” Ce/otex Corp. v. Catrett, 477 U.S. 317, 325 (1986) (quoting
Adickes v. S. H. Kress & Co., 398 U.S. 144, 159 (1970)). “lf the moving party satisfies its
burden, the nonmoving party must provide specific facts showing that there is a genuine
issue for trial in order to survive the motion for summaryjudgment.” United Renta/s (Nolth
America), lnc. v. Conti Em‘ers., lnc., 293 F. Supp. 3d 447, 451 (S.D.N.Y. 2018) (citing
Shannon v. New York City TransitAuthoriz‘y, 332 F.3d 95, 98-99 (2d Cir. 2003)). Where
the nonmoving party fails to make “a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of
proof at trial," summary judgment must be granted Celotex, 477 U.S. at 322.

The moving party may demonstrate the absence of a genuine issue of material

fact “in either of two ways: (1) by submitting evidence that negates an essential element

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 10 of 44

of the non-moving party’s claim, or (2) by demonstrating that the non-moving party’s
evidence is insufficient to establish an essential element of the non-moving party’s claim.”
Nick’s Garage, /nc. v. Progressive Casualty /nsurance Co., 875 F.3d 107, 114 (2d Cir.
2017) (quoting Farid v. Smith, 850 F.3d 917, 924 (2d Cir. 1988)). Yet, “[t]he mere
assertion by a defendant moving for summary judgment that the plaintiff ‘has not
produced any evidence’ to support an essential element of the plaintiffs claim does not
satisfy the burden of that Ruie 56(a) imposes, . . . unless defendant also shows that
plaintiff was obligated by discovery demand or court order to produce the evidence or that
he voluntarily undertook to make the showing.” ld. at 115 (quoting 10A Fed. Prac. & Proc.
Civ. § 2727.1, at 491-92).

in assessing the record to determine whether there is a genuine issue of material
fact, a court must resolve all ambiguities and draw ali factual inferences in favor of the
non-moving party. Anderson, 477 U.S. at 255; Smith v. Barnesandnoble.com, LLC, 839
F.3d 163, 166 (2d Cir. 2016). At the same time, “the mere existence of some alleged
factual dispute between the parties will not defeat an otherwise properly supported motion
for summaryjudgment; the requirement is that there be no genuine issue of material fact.”
Anderson, 477 U.S. at 247-48 (emphasis omitted). l\/ioreover, reliance upon conclusory
statements or mere allegations is not sufficient to defeat summary judgment Geyer v.
Choinski, 262 F. App’x 318, 318 (2d Cir. 2008).

Discussion

Defendants seek summaryjudgment on the following issues: (1) whether the class

should be modified based on a recent Supreme Court decision addressing tolling of the

statute of limitations for class actions; (2) whether Plaintiffs’ injuries only entitle them to

10

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 11 of 44

nominal damages; (3) whether Defendants should not be held liable for damages they
did not cause; (4) whether the class should be modified to exclude any plaintiff who was
previously referred for resentencing; (5) whether the class should be decertified in the
event Plaintiffs are entitled to more than nominal damages; and (6) whether certain
plaintiffs are collaterally estopped from claiming false imprisonmentl The Court
addresses each issue in turn
A. Class l\/lodification: The Statute of Limitations and Tollinq

1. Applicable Law

The filing of this case was preceded by three other class action cases brought by
individuals who were subject to administratively imposed PRS after the Earley decision
(the “Prior Class Actions”). See Hardy v. Fischer, 701 F. Supp. 2d 614 (S.D.N.Y. 2010);
Smith v. Paterson, No. 08 Civ. 3313, 2010 WL 4359225 (S.D.N.Y Nov. 3, 2010); Sinc/air
v. Goord, No. 9:07-CV-1317, 2009 WL 9056089 (N.D.N.Y. l\/larch 10, 2009). When this
case reached summary judgment on the merits before Judge Scheindiin, Defendants
argued that certain class member claims were barred by the applicable three-year statute
of limitations and asked that the class definition be modified to “exciude such claims.”8

Betances l/, 144 F. Supp. 3d at 457.

 

8 “[F]ederal constitutional claims, brought pursuant to 42 U.S.C. § 1983, are governed by
New York’s three-year statute of limitations . . . Conno//y v. McCa/l, 254 F.3d 36, 40-
41 (2d Cir. 2001) (citing Owens v. Okure, 488 U.S. 235, 240-41 (1989)). A section 1983
claim “for damages attributable to an unconstitutional conviction or sentence does not
accrue until the conviction or sentence has been invalidated.” Santiago v. Fischer, No.
09-CV-1383, 2009 WL 3852001, at *2 (E.D.N.Y. Nov. 18, 2009) (quoting Heck v.
Humphrey, 512 U.S. 477, 490 (1994)). This case was filed on l\/lay11,2011. Accordingly,
in the absence of tolling, claims accruing prior to l\/lay 11, 2008 would be barred by the
limitations period

11

Case 1:11-cv-03200-RWL Document 222 Filed 02/21/19 Page 12 of 44

in response, Plaintiffs argued that, under the American Pipe tolling doctrine, “the
statute of limitations was tolled during the pendency of the three prior putative class
actions filed after Earley.” ld. in American Pipe & Construction Co. v. Utah, the Supreme
Court held that the “commencement of the original class suit tolls the running of the statue
[of limitations] for all purported members of the class who make timely motions to
intervene after the court has found the suit inappropriate for class action status” 414
U.S. 538, 553 (1974). Plaintiffs argued that because the issue of class certification had
not been decided in any of the Prior Ciass Actions, American Pipe tolling applied, and
therefore, no claim in this action was timed barred Defendants countered by pointing to
Korwek v. /-Iunt, 827 F.2d 874 (2d Cir. 1987), asserting that case stands “for the
proposition that American Pipe tolling ends after a putative class action has been
dismissed for any reason.” Betances l/, 144 F. Supp. 3d at 457.

Judge Scheindlin rejected Defendants’ argument, noting that in Korwek the
Second Circuit held “the tolling doctrine enunciated in American Pipe does not apply to
permit a plaintiff to file a subsequent class action following a definitive determination of
the inappropriateness of class certification.” Betanoes /l, 144 F. Supp. 3d at 457 (quoting
Kon/r/ek, 827 F.2d at 879). Judge Scheindlin then analyzed the three Prior Ciass Actions,
found no definitive determination on the issue of class certification had been made, and
held that American Pipe tolling applied ld. at 457-58.

Defendants now posit, however, that the Supreme Court’s recent decision in China
Agritech, /nc. v. Resh, 584 U.S. _____, __, 138 S. Ct. 1800, 1804 (2018), requires a
different outcome (See Defendants’ l\/lemorandum in Support of Summary Judgment

(“Def. l\/iem.”) at 10-14.) in China Agritech, the Supreme Court held that “a plaintiff may

12

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 13 of 44

not bring a ‘foliow-on class action past expiration of the statute of limitations’ after the
denial of class certification in an earlier class action.” Hart v. BHH, LLC, No. 15 Civ. 4804,
2018 WL 5729294, *2 (S.D.N.Y. Nov. 2, 2018) (quoting China Agritech, 138 S. Ct. at
1804). As they argued with respect to Kon/vek before Judge Scheindlin, Defendants
argue that this case falls squarely within China Agritech in light of dismissal of the three
Prior Ciass Actions and that China Agritech prohibits tolling where a prior class action has
been dismissed for any reason

Plaintiffs respond that China Agritech only applies when class action status
previously has been denied; that there has not been a previous determination on the
issue of class certification in this case; and, therefore, Judge Scheindlin’s previous
determination to allow American Pipe tolling should remain undisturbed (Piaintiffs’
Memorandum in Opposition (“Pl. i\/lem.”) at 10-16.) Plaintiffs are correct

2. There Has Been No Prior Determination on the issue of Ciass Certification

To start, no court has previously dismissed a class action involving the claims in
this case based on the determination that class status was improper. Judge Scheindlin
already found to the contrary, and there is no basis for this Court to conclude otherwise

Sinclair v. Goord was dismissed on qualified immunity grounds; the court did not
analyze the plaintiff’s request for class certification See 2009 WL 9056089, at *8. in
Hardy v. Fischer, the court found that the plaintiffs had not demonstrated likelihood of
success on their motion for a preliminary injunction thus rendering moot the question of
class certification 701 F. Supp. 2d at 617 n.3. And in a separate decision, the Hardy
court dismissed the action based on qualified immunity grounds Hardy v. Fischer, 701

F. Supp. 2d 605, 613 (S.D.N.Y. 2010). Similarly, Smith v. Paterson was dismissed “based

13

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 14 of 44

on qualified immunity and the injunctive relief bar the court had earlier applied in the
[Hardy] action.” Betances ll, 144 F. Supp.3d at 457.

in short, none of the Prior Ciass Actions addressed the merits of class certification
Betances ll, 144 F. Supp.3d at 457-58. While the dismissals of those cases in effect
denied the class relief sought by plaintiffs, none of them actually “definitively denied” class
certification ld.

3. China Agritech Does Not Bar Tollinq in The Absence Of A Prior Determination
Of Ciass Certification

Undaunted, Defendants contend that, regardless of whether any court has
previously addressed class certification, China Agritech “compels the conclusion that this
class action may not piggyback on previously-filed class actions.” (Def. l\/lem. at 11.) A
careful examination of the relevant case law and the policy ungirding American Pipe
compels the opposite conclusion

American Pipe established that in a timely class action where a determination is
made that the action is inappropriate for class action status, then any limitations period is
tolled for individuals from the putative class so that they may intervene American Pipe,
414 U.S. at 552; see also Crown, Cork & Sea/ Co. v. Parker, 462 U.S. 345, 353-54 (1983).
The policy underlying American Pipe tolling is efficiency and economy, “to avoid, rather
than encourage unnecessary filing of repetitious papers and motions.” American Pipe,
414 U.S. at 550. The Supreme Court reasoned that in the absence of tolling, class
members would be forced to file protective individual suits prior to expiration of the statute
of limitations creating “the multiplicity of activity which [Federal Rule of Civil Procedure]
23 was designed to avoid.” /d. at 551. in Crown, the Court extended American Pipe

tolling to putative class members seeking not to intervene but rather to bring individual

14

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 15 of 44

actions subsequent to denial of class certification Crown, 462 U.S. at 351. As the Court
explained “[ojnce the statute of limitations has been tolled, it remains tolled for ali
members of the putative class until class certification is denied At that point, class
members may choose to file their own suits or to intervene as plaintiffs in the pending
action.” ld. at 354. Again, the Court underscored the animating policy to avoid repetitious
litigation ld. at 353.

Neither American Pipe nor Crown addressed whether tolling applies in the context
of a subsequently filed class action (as opposed to an individual action or intervention).
The Second Circuit, however, addressed that very issue in Koiwek. Finding that
“[f]lexibility, notice, and efficiency are the watchwords of” American Pipe and Crown, the
Second Circuit held that “American Pipe does not apply to permit a plaintiff to file a
subsequent class action following a definitive determination of the inappropriateness of
class certification” Korwek, 827 F.2d at 879.

The situation faced by the Supreme Court in China Agritech was similar to that in
Korwek, except that the class action at hand had been preceded by the denial of class
certification notjust once, but twice 138 S. Ct. at 1804-05. Resolving a split of authority,
the Supreme Court agreed with Korwek that the “watchwords of American Pipe are
efficiency and economy of litigation a principal purpose of Rule 23 as well,” and held, in
the circumstances where there has been denial of class certification a putative class
member may not “commence a class action anew beyond the time allowed by the
applicable statute of limitations." ld. at 1804, 1811.

China Agritech thus stands for the proposition that American Pi,oe tolling does not

save a subsequently filed class action when class certification previously has been

15

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 16 of 44

denied China Agritech did not involve and did not address application of American Pipe
to a case like this one, where prior class actions had been filed but dismissed for reasons
separate and apart from the propriety of class certification

Case law preceding China Agritech, however, does address this scenario. in
particular, two decisions from this District, one of which was an earlier decision by Judge
Scheindlin in both instances the court determined that the Korwek limitation to Amer/'can
Pipe tolling did not (or would not) apply except where there had been a definitive
determination of class certification See /n re /ndyMac Mo/tgage-Backed Secur/`ties
Litigation, 718 F. Supp. 2d 495, 503-04 (S.D.N.Y. 2010) (Kaplan, J.) (Korwek did not apply
to the plaintiffs because “there never ha[d] been a definitive class certification
determination.”); /n re initial Public Offering Securities Litigation, 617 F. Supp. 2d 195,
199 (S.D.N.Y. 2007) (Scheindlin, J.) (holding American Pipe tolling applied to a set of
cases where there was no previous determination on class certification); see also
Betances //, 144 F. Supp. 3d at 456-58. Outside the Second Circuit, the Sixth and Ninth
Circuits have similarly endorsed the position that American Pipe tolling applies until there
is a definitive determination on the issue of class certification See /n re \/en‘rue /nc.
Marketing and Sales Practices Litigation, 719 F.3d 474, 479-80 (6th Cir. 2013) (“Because
no court ever denied the motion for class certification in the [] action we affirm the district
court’s conclusion that the plaintiffs’ federal claims were timely filed”); Catholic Socia/
Services, /nc., v. l.N.S., 232 F.3d 1139, 1149 (9th Cir. 2000) (finding where American
Pipe tolling applied to individual plaintiffs after a dismissal, those plaintiffs could

“aggregate” their timely actions into a subsequently filed class action).

16

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 17 of 44

Had the Supreme Court in China Agritech sought to overturn the Sixth and Ninth
Circuit Court decisions and the Southern District of New York decisions the opinion would
no doubt have said so. lt did not. That is not surprising given that China Agritech did not
address the issue presented in those cases or here

l\/loreover, notwithstanding Defendants’ conclusory statement to the contrary (Def.
Mem. at 12), applying American Pi,oe tolling where a court previously has dismissed a
class action without addressing the propriety of class certification is consistent with the
policies undergirding the tolling doctrine: avoiding multiplicity of suits and vexatious
litigation

First, it is not clear how American Pipe tolling in this case would lead (or have led)
to multiple and duplicative lawsuits To promote efficiency and reduce duplications filings
putative class members even those unaware do “not need to file an action or move to
intervene during the pendency of class certification.” Giovanniel/o v. ALM Media, LLC,
726 F.3d 106, 117 (2d Cir. 2013). in a class action the putative class relies on the named
plaintiffs to act on their behalf through class certification and beyond if certification is
granted After class certification is denied, however, this “objectively reasonable reliance
rational breaks down.” ld. That is because once certification has been denied, the named
plaintiffs “no longer have a duty to advance the interests of the excluded putative class
members.” /d. (quoting Armstrong v. Martin Marietta Corp., 138 F.3d 1374, 1381 (11th
Cir. 1998) (brackets omitted)). Here the Prior Ciass Actions were dismissed based on
qualified immunity before the issue of class certification was ever reached Without a
clear determination on class certification absent class members had no reason not to

rely on each subsequent class action American Pipe tolled the statute of limitations

17

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 18 of 44

during the pendency of the previously filed class actions; when each class action was
dismissed the clock resumed

l-lypothetically, had Defendants’ view of American Pipe been adopted, then the
statute of limitations would have begun to run again - without cessation - after the first
Prior Ciass /-\ction (Sinc/air) was dismissed based on qualified immunity (without reaching
the issue of class certification). individuals would be compelled to file individual actions
even though time remained to file a subsequent class action if a court later certified the
class the individual protective suits would become duplicative This is precisely the
problem the Supreme Court and Ruie 23 have tried to avoid: the filing of protective
lawsuits during the pendency of class certification See China Agritech, 138 S. Ct. at
1810. Plaintiffs’ position is consistent with the policy of avoiding multiple or duplicative
lawsuits; Defendants’ is not.

Further, tolling in this case is not in conflict with the Supreme Court’s concern “that
the statute of limitations [would be] extended time and again”9 China Agritech, 138 S.
Ct. at 1808; see also Giovannie//o, 726 F.3d at 119 (citing Justice Powel|’s cautionary
observation in Crown that “[t]he tolling rule of American Pipe is a generous one inviting
abuse”). Defendants’ argument supposes that Plaintiffs could infinitely bring class actions
if the courts continually dismiss cases and never reach the issue of class certification

That is incorrectl Once a case is dismissed, with or without prejudice the clock resumes

 

9 Additionally, permitting tolling in this way does not conflict with the purpose of the statute
of limitations: to prevent “the revival of claims that have been allowed to slumber until
evidence has been lost, memories have faded, and witnesses have disappeared” /n re
Wor/dCom Securities Litigation, 496 F.3d 245, 253 (2d Cir. 2007). Defendants have been
on notice of this litigation beginning at least with Sinclair. Plaintiffs are not attempting to
revive stale claims

18

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 19 of 44

on the statute of limitations in this case for example Plaintiffs conceded that “25 months
of non-tolled time elapsed between June 9, 2006 -the earliest date a claim could have
accrued - and l\/lay 11, 2011 -the date this Complaint was filed.” Betances ll, 144 F.
Supp. 3d at 457. Thus, allowing American Pipe tolling in this instance would not have led
to endless litigation; eventually, either a court would decide the issue of certification or
the statute of limitations would run.

Defendants have identified one case from the District of i\/iinnesota, post-China
Agritech, to support their interpretation of American Pipe toiling. See Dormani v. Target
Corp., No. 17-CV-4049, 2018 WL 3014126, at *2 (D. Minn. June 15, 2018).10 in Dormani,
the court held that American Pipe tolling did not apply to a subsequently filed class action
where an earlier class action had been dismissed because plaintiffs a purported class
failed to state a claim under either the Securities Exchange Act or the Employee
Retirement income Security Act, not because of any determination of class certification
See ln re Target Corporation Securities Litigation, 275 F. Supp. 3d 1063, 1093-94 (D.
Minn. 2017). To support that ruling, the court provided only a conclusory assertion that
“the efficiency rationale for tolling a limitations period in individual actions -~ namely, to
reduce unnecessary filings _ does not translate to class claims.” Dormani, 2018 WL
3014126, at *2. As explained above however, the policy underlying American Pi,oe and
its progeny supports application of tolling to a subsequently filed class actions in the
absence of a prior determination of class certification This Court does not find the

Dormani decision either persuasive or sufficiently analytical.

 

10 The plaintiffs in Dormani have appealed and at the time of this decision, it remains
pending. See Dormani v. Target Corp., No. 18-2543, Notice of Appeal (8th Cir. July 19,
2018).

19

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 20 of 44

in their reply, Defendants provided another case this time from the Western
District of Pennsyivania and pre-China Agritech, to further support their interpretation of
American Pipe tolling. /n re Westinghouse Securities l_itigation, 982 F. Supp. 1031, 1034-
35 (W.D. Pa. 1997). in Westinghouse, members of a purported class chose not to amend
their complaint based on the district judge’s second dismissal with leave to amend to
correct pleading deficiencies ld. at 1032. The district judge dismissed the case with
prejudice and found the issue of class certification moot. /d. The Third Circuit reversed
in part but affirmed in relevant part, the district’s dismissal with prejudice as to the first
claim of the complaint ld. in the final leg of this saga, a new lead plaintiff- with counsel
from the same law firm as the previous lawsuit - filed a separate class action that
incorporated previously abandoned claims (from the prior iitigation) with the claims that
the Third Circuit stated remained on remand in the previous case. /d. The new class
action was untimely, so the plaintiff argued that American Pipe tolling applied
Westinghouse, 982 F. Supp. at 1033. The districtjudge relying on Korwek, determined
that American Pipe tolling did not apply, but acknowledged that in Korwek a previous
determination of class certification had been made, ld. at 1034-35. Thejudge then went
further and stated without support, “it is beyond cavil that the dismissal of an entire civil
action is about as ‘definitive’ a disposition of a motion for class certification as one is likely
to find.” /d. at 1035.

Westinghouse is inapt for three reasons First, unlike the plaintiffs in
Westinghouse, Plaintiffs in this case are not attempting to revive abandoned claims or
otherwise attempting to circumvent a district court’s directions Second the three Prior

Ciass Actions were dismissed on qualified immunity grounds and not dismissed with

20

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 21 of 44

prejudice based on a pleading deficiency Third Defendants have not offered any
authority that courts from the Second Circuit have adopted the position that a dismissal
equates with the definitive disposition of the issue of class certification A dismissal might
be warranted for many reasons that would not involve the issue of class certification (eg.,
qualified immunity, Rule 12(b)(6), failure to prosecute etc.). And while the dismissal of a
case ends any further determinations by a court, it does not necessarily mean that the
issue of class certification was addressed much less definitively disposed of. As with
Dormani, this Court does not find the Westinghouse decision persuasive See /n re
\/erture Marketing and Sa/es Practices Litigation, 712 F. Supp. 2d 703, 717 (N.D. Ohio
2010) (“This Court . . . disagrees with the rationale in Westinghouse. Dismissal of a claim
is not akin to ruling on a class certification.”)

in sum, the Court finds that China Agritech does not compel any different
conclusion than what Judge Scheindlin previously decided Plaintiffs’ claims were tolled
during the Prior Ciass Actions and all Plaintiffs’ claims are timeiy.11
B. Damaqes: Nominal or Compensatorv?

Defendants argue that Plaintiffs suffered no actual injury from the constitutional
violation at issue and therefore Plaintiffs are only entitled to nominal damages of $1.00.
(Def. l\/lem. 14-15.) According to Defendants even if the correct procedure had been

followed Plaintiffs would have been subject to a mandatory PRS sentence (Def. l\/lem.

 

" While not explicitly argued by Plaintiffs, Judge Scheindlin’s decision in Betances ll to
allow American Pipe tolling stands as law of the case. China Agritech did not change
controlling law in the Second Circuit; neither side has produced any new evidence; and
Defendants have not shown that Judge Scheindlin’s decision was clear error. See Officia/
Committee of Unsecured Creditors of Color Tit/e, /nc. v. Coopers & Lybrand, LLP, 322
F.3d 147, 167 (2d Cir. 2003) (quoting i/irgin At/antic Airways, Ltd. v. National Mediation
Board, 956 F.2d 1245, 1255 (2d Cir. 1992)).

21

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 22 of 44

at 14-15.) Therefore, Defendants assert “Plaintiffs’ only entitlement was to have their
sentences corrected to cure the procedural defect in their PRS terms” (Def. l\/lem. at 15.)
On the other hand Plaintiffs argue that Defendants’ imposition of unlawful PRS caused
Plaintiffs actual injuries including “loss of liberty, emotional distress and denial of their
right to vote” for which they are entitled to compensatory damages not merely nominal
damages (Pi. Mem. at 16-18.) Plaintiffs are largely correct. l\/lost Plaintiffs should be
permitted to pursue compensatory damages One group, however - Plaintiffs who were
resentenced to PRS nunc pro tunc - are due nominal damages for any delay that
occurred in being resentenced Before assessing different groups of Plaintiffs the Court
first addresses Defendants’ argument that the only harm to Plaintiffs was one of
procedural due process

1. Substantive Versus Procedural Due Process

The parties agree that administrative imposition of PRS subsequent to Earley was
found unconstitutional pursuant to the Due Process Clause of the Fourteenth
Amendment. (Annucci Decl. 11 8; Exhibit A to Annucci Decl.; see Def. 56.1 11 7); see also
Betances ll/, 837 F.3d at 165, 171. The parties further agree that by virtue of the PRS
terms imposed Plaintiffs incurred varying degrees of a deprivation of liberty (e.g.,
curfews travel restrictions and imprisonment). Betances l//, 837 F.3d at 164-65; (Def.
Mem. at 14-18); see Reyes v. Fischer, No. 13 CV 1239, 2017 WL 4350440, at *10
(E.D.N.Y. l\/larch 16, 2017) (“[T]he imposition of PRS . . . deprived the plaintiff of a liberty
interest in violation of the Due Process Clause.”). Defendants nevertheless contend that
Plaintiffs suffered only a violation of procedural, not substantive due process and

therefore are entitled to only nominal damages in other words no harm, no foul.

22

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 23 of 44

The Due Process Ciause contains both a procedural right and a substantive right.
County of Sacramento v. Lewis, 523 U.S. 833, 840 (1998) (“Our prior cases have held
the provision that ‘[n]o State shall . . . deprive any person of life iiberty, or property,
without due process of law,’ . . . to ‘guarante[e] more than fair process,’ . . . and to cover
a substantive sphere as well, ‘barring certain government actions regardless of the
fairness of the procedures used to implement them.”’) (quoting Washington v.
G/ucksberg, 521 U.S. 702, 719 (1997) and Danie/s v. l/l/illiams, 474 U.S. 327, 331 (1986)).
An unlawful loss of liberty is a violation of substantive due process See Taylor v. Su/livan,
980 F. Supp. 697, 705 (S.D.N.Y. 1997). The substantive component of the Due Process
Ciause “protects individual liberty against ‘certain government actions regardless of the
fairness of the procedures used to implement them.”’ Co//ins v. City of Harker Heights,
Texas, 503 U.S. 115, 125 (1992) (quoting Daniels, 474 U.S. at 331); see also Zinermon
v. Burch, 494 U.S. 113, 125 (1990); Earley v. Annucci, No. 9:08-CV-669, 2018 WL
5993683, at *4 (N.D.N.Y. Nov. 15, 2018) (“The administrative imposition by DOCS of PRS
to the sentence of Sean Earley was unconstitutional on its face and there was no
‘process’ that could have been afforded to the inmate to make that administrative act by
DOCS legal.”). The “Due Process Ciause guarantees more than fair process and the
‘liberty’ it protects includes more than the absence of physical restraint.” G/ucksberg, 521
U.S. at 719 (citing Collins, 503 U.S. at 124); see also Garner v. New York State
Department of Correctional Services, 10 N.Y.3d 358, 362-63, 859 N.Y.S.2d 590, 593
(2008).

in this case what ultimately matters is that the injury actually occurred not whether

the violation is one of procedural or substantive due process “[VV]here the [factfinder]

23

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 24 of 44

has found a constitutional violation and there is no genuine dispute that the violation
resulted in some injury to plaintiff, the plaintiff is entitled to an award of compensatory
damages as a matter of law.” Kerman v. City of New York, 374 F.3d 93, 124 (2d Cir.
2004); see also \/irg/'/io v. City of New York, 407 F.3d 105, 116 (2d Cir. 2005)
(compensatory damages “compensate the injured victim for injuries actually endured”).
Rather than tailoring their argument to various subgroups of the class Defendants
have simply argued that all Plaintiffs should only be entitled to seek nominal damages
However, the authority on which Defendants rely does not advance their sweeping
argument. Defendants rely on Hassell v. Fischer, No. 13 Civ. 1992, 2016 WL 10920013
(S.D.N.Y. 2016), affirmed in part, vacated in part, 879 F.3d 41 (2d Cir. 2018). There the
plaintiff was resentenced to his original sentence with the same amount of PRS, nunc pro
tunc, that had been administratively added by DOCS. Hassel/, 96 F. Supp. 3d at 383 .
Hassell focused his case for damages on the delay in his resentencing - not the
imposition of PRS itself which had been made legal retroactively by the nunc pro tunc
resentencing.12 ld. The district judge found that Hassell would have been in the same
position had he been resentenced without delay; and accordingly, Hassell was only
entitled to nominal damages for the defendants unreasonable delay in resentencing him.
Hassell v. Fischer, 2016 WL 10920013, at *2. The Second Circuit implicitly affirmed this

point, 879 F.3d at 51-52.

 

12 People v. Vi/illiams, 14 N.Y.3d 198, 899 N.Y.S.2d 76 (2010), and its holding that
resentencing to add PRS violates the constitutional prohibition against double jeopardy,
would later relieve Hassell of his PRS. Hassel/, 96 F. Supp. 3d at 377.

24

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 25 of 44

Hassell is instructive for Plaintiffs who were resentenced to PRS nunc pro tunc.13
Defendants have not put forward evidence that all Plaintiffs would have been put in the
same position had the proper procedure been followed Rather, there is evidence to the
contrary, By way of example some judges did not reimpose PRS at all on resentencing;
some imposed a shorter duration of PRS than what was administratively imposed; and
some plaintiffs were successful in obtaining state habeas relief. (Declaration of l\/lichael
J. Keane dated l\/lay 8, 2015, attached to Declaration of l\/lichael J. Keane dated August
10, 2018,111110-11, 22; Tracy Deci.1111 14-15; see also Def. 56.1 1117.) Hassell does not
compel the outcome that all Plaintiffs incurred non-injurious procedural due process
violations for which they are entitled only to nominal damages

Defendants also rely on Warren v. Pataki. 823 F.3d 125, 141 (2d Cir. 2016) (“lt is
well-settled that ‘[a]bsent a showing of causation [of the plaintiffs’ injuries by the
defendants unconstitutional acts] and actual injury, a plaintiff is entitled only to nominal
damages.”’) (quoting Miner v. City of G/ens Fal/s, 999 F.2d 655 (2d Cir. 1993)). in Warren,
the plaintiffs were civilly committed following their terms of incarceration /d. Before
commitment, the plaintiffs were evaluated by New York’s Office of l\/lental Health but
without “notice and an adversarial hearing prior to civil commitment.” /d. Thus, the
plaintiffs were civilly committed without due process At triai, the jury found that even if
plaintiffs had received their procedural due process they would have been committed
and therefore suffered no injury, leaving them with only nominal damages 823 F.3d at

137.

 

13 According to Plaintiffs, class members resentenced nunc pro tunc only represent a
small portion of the class (Pl. l\/iem. at 21-23.)

25

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 26 of 44

Warren does not advance Defendants’ argument, First, on appeal, the Second
Circuit noted that even if a plaintiff would have been in the same position had a
constitutionally sufficient procedural due process been provided “[l]t is possible that other
claims for compensatory damages,” specifically, mental and emotional distress
“remained viable.” 823 F.3d at 144 (citing Carey v. Pi,ohus, 435 U.S. 247, 264 (1978)).
Second Warren is similar to Hassell in that it turned on a finding that the plaintiff would
have ended up with the same confinement if the proper process had been followed As
with Hassel/, Warren does not address damages with respect to plaintiffs who fall into
other categories Finally, in Warren, the plaintiffs suffered a deprivation of due process
when they did not receive a constitutionally required hearing. Here, there was no such
hearing to be had because DOCS never possessed legal authority to impose PRS or
provide such a hearing

Much of Defendants’ argument rests on the contention that at all relevant times a
PRS term was mandatory for judges to impose at sentencing Had judges followed the
requisite procedure and imposed the mandatory term, Defendants argue Plaintiffs would
have received the same PRS term administratively imposed by DOCS. This argument,
however, is flawed. The relevant question is not what judges should have done but
instead whether Plaintiffs would have received the same PRS term had DOCS not
imposed it. The answer is nor Had DOCS not imposed PRS, Plaintiffs simply would not
have been subject to any PRS (absent referral for resentencing). That may have been
contrary to the legislative scheme but it is the state of affairs that would have existed had

DOCS not acted unconstitutionally

26

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 27 of 44

Accordingly, Defendants motion for summary judgement to limit all Plaintiffs to
nominal damages is denied

2. Cateqories of Plaintiffs

Categorizing Plaintiffs is useful because their liberty interests vary.14 To begin
there are three overall groups One group consists of Plaintiffs who were subsequently
incarcerated based on a violation of their unlawful PRS (“lncarcerated Plaintiffs”). in this
group, the liberty interests at issue include freedom from both unlawful incarceration and
unlawful post-release supervision The second group consists of Plaintiffs subject to
illegal PRS but who were not subsequently incarcerated for violating that PRS (“PRS Only
Plaintiffs”). The liberty interest at issue for this group is freedom from unlawful
supervision Within the PRS Only Plaintiff group, there are at least three subgroups based
on procedural differences (a) Plaintiffs who prevailed on an Article 70 or Article 78
proceeding and had their PRS excised; (b) Plaintiffs who were referred for resentencing
but the sentencing judge imposed no or only an abbreviated term of PRS; and (c) Plaintiffs
not referred for resentencing (or referred too late) but who were relieved of their PRS
following People v. Wil/iams. The third group consists of Plaintiffs who were referred for
resentencing and the sentencing judge imposed the exact same term of PRS nunc pro
tunc (“Nunc Pro Tunc Plaintiffs”). This group includes all plaintiffs whether they were
subsequently reincarcerated or not, who were resentenced nunc pro tunc. With these
groups in mind the Court analyzes each to determine what kind of damages are

potentially available

 

14 The Court has created groups and subgroups only for illustrative purposes and to aid
in analysis These categories do not necessarily mean that formal subclasses need to
be formed.

27

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 28 of 44

3. incarcerated Plaintiffs

The facts are undisputed that incarcerated Plaintiffs were subject to unlawful PRS
and then incarcerated for violating that PRS. The incarcerated Plaintiffs were deprived
of their liberty by incarceration, as well as PRS, and Defendants’ conduct has been found
unlawful Betances ll/, 837 F.3d at 171. lt is, therefore unremarkable that incarcerated
Plaintiffs are entitled to seek compensatory damages See Kerman, 374 F.3d at 124;
Earley v. Annucci, 2018 Wl_ 5993683, at *5 (finding plaintiff who was subject to unlawful
PRS and incarcerated for violating that PRS was entitled to compensatory damages for
loss of liberty); see also Betances Class Opinion, 304 F.R.D. at 431 (“[A] jury may find
that general damages for the loss of liberty inherent in false imprisonment are warranted
and may be calculated on a class-wide basis”). Accordingly, Defendants’ motion to limit
recovery to nominal damages is denied with respect to incarcerated Plaintiffs

4. PRS Only Plaintiffs

The three subgroups of PRS Only Plaintiffs - for all of whom PRS was excised or
not reimposed upon resentencing - share the same liberty interest: freedom from unlawful
supervision What kind of damages may be awarded for this deprivation of liberty can be
determined globally across these subgroups.15

As with incarceration, PRS indisputably restricts an individuai’s liberty. As
succinctly stated by the New York Court of Appeals: “PRS represents a significant
punishment component that restricts an individual’s liberty.” Garner, 10 N.Y.3d at 362-

63, 859 N.Y.S.2d at 593; see also Earley, 451 F.3d at 75 (stating, in the context of

 

15 The extent of those damages however, may vary depending on the specific subgroup
under consideration

28

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 29 of 44

considering a writ of habeas corpus that “[p]ost-release supervision admitting of the

7"

possibility of revocation and additional jail time, is considered to be ‘custody. ). Damages
for loss of liberty “compensate[] an individual’s ‘denial of free movement and the violation
done to an individual’s dignity as a result of the unlawful detention.”’ Thomas v. Kel/y,
903 F. Supp. 2d 237, 262 (S.D.N.Y. 2012) (quoting Gardner v. Federated Department
Stores, lnc., 907 F.2d 1348, 1353 (2d Cir. 1990)). Although Thomas involved false
imprisonment, the same logic compels compensatory damages for the loss of freedom of
movement and dignity resulting from unlawful PRS.16

PRS Only Plaintiffs were unlawfully deprived of their liberty and may recover
compensatory damages Defendants’ motion to restrict PRS Only Plaintiffs to nominal
damages is denied Kerman, 374 F.3d at 124.

5. Nunc Pro Tunc Plaintiffs

As discussed above Defendants rely on Hassell v. Fischer, 879 F.3d 41 (2d Cir.
2018), for the proposition that Nunc Pro Tunc Plaintiffs are only entitled to nominal
damages (Def. Mem. at 14-18.) Plaintiffs argue that regardless of Hassell, Defendants’
behavior delayed the New York Court of Appeals from deciding People v. Wi/liams, 14
N.Y.3d 198, 217, 899 N.Y.S.2d 76, 87 (2010). (Pl. Mem. at 20-23.) Had Defendants

complied with Earley from the outset, Plaintiffs argue Wi//iams would have been decided

approximately 16 to 18 months earlier, and any plaintiff in the Nunc Pro Tunc Plaintiff

 

15 l\/loreover, “[i]t is possible that other claims for compensatory damages” specifically,
mental and emotional distress “remain[] viable.” Warren, 823 F.3d at 144 (citing Carey,
435 U.S. at 264); see also Earley v. Annucci, 2018 WL 5993683, at *5 (citing Kerman,
374 F.3d at 122-23) (finding that a plaintiff, who was subject to unlawful PRS and
subsequently incarcerated could seek damages for mental and emotional damages.).

29

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 30 of 44

group should be compensated for this delay. (Pl. l\/lem. at 22.) As explained below, that
argument is far too speculative and does not merit a different outcome than Hassell.

in Hasse//, the plaintiff was sentenced to three-and-a-half years’ incarceration
based on a guilty plea to a charge of assault in the second degree Hasse//, 879 F.3d 44.
As with Plaintiffs in this case Hassell did not receive a pronouncement of PRS at
sentencing, and DOCS later administratively added it. ld. at 45. Having earned good-
time credit, Hassell was conditionally released from prison prior to the end of his full term,
and Paroie began monitoring his compliance with PRS. ld. at 45. Later that year, New
York Correctional Law § 601-d came into effect, and DOCS notified the New York County
Supreme Court that Hassell needed to be resentenced to add a term of PRS to his
sentence /d. at 45. A few months later, Hassell was resentenced to his original sentence
plus five years of PRS nunc pro tunc. Hasse/l, 879 F.3d at 45. Gn June 17, 2010, the
New York Court of Appeals held that Hassell’s resentencing violated the Double Jeopardy
Ciause People v. Hassell, 14 N.Y.3d 925, 926, 905 N.Y.S.2d 555, 555-56 (N.Y. 2010)
(citing Wil/iams, 14 N.Y.3d at 217, 899 N.Y.S.2d at 87-88). Hassell’s PRS was terminated
that day. Hasse/l, 879 F.3d at 45.

Hassell then brought a civil suit against the same Defendants in this case among
others alleging due process and double jeopardy violations Hasse/l, 879 F.3d at 45. As
in the instant case the district court in Hassell found that Defendants Fischer, Annucci,
and Tracy were not entitled to qualified immunity on Hassell’s due process claim. ld. at
46. Hassell focused his claim on the six-month period of delay in his resentencing ld. at
45. Finding that even with no delay, the state courtjudge would have “imposed the same

five-year PRS,” nunc pro tunc, to the date Hassell was released from imprisonment, the

30

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 31 of 44

district court determined that his PRS sentence would not have changed /d. at 47. The
district court therefore held that Hassell was entitled to only nominal damages for the
delay. Hasse//, 879 F.3d at 47; see also Earley v. Annucci, 2018 WL 5993683, at *5
(“Hassell received only nominal damages for a period of incarceration that, although it did
not start out as such, was ultimately rendered valid by his resentencing nunc pro tunc.”).

The analysis in Hassell is sound Plaintiffs here concede that Nunc Pro Tunc
Plaintiffs were resentenced to their original sentence with the addition of PRS nunc pro
tunc. (Pl. l\/iem. at 21.) The Court finds little to no distinction between the plaintiff in
Hassell and the Nunc Pro Tunc Plaintiffs here Plaintiffs nevertheless argue that Hassell
is distinguishable because the delay there did not change the length of the PRS served
whereas here Defendants’ delay purportedly prolonged the period that Nunc Pro Tunc
Plaintiffs were subject to PRS. (Pl. l\/lem. at 22.) Specifically, Plaintiffs contend that
Defendants’ conduct delayed the New York Court of Appeais’ decision of Wi//iams, which
declared unconstitutional all PRS not imposed at original sentencing if the defendant had
been released from incarceration if Defendants had complied with Earley from the
outset, Plaintiffs argue Wi//iams would have been decided earlier; and if Wi/liams had
been decided earlier, then the Nunc Pro Tunc Plaintiffs would have been relieved of their
PRS earlier by roughly two years (Pl l\/lem. at 22.) Nunc Pro Tunc Plaintiffs seek
compensatory damages for this additional time on PRS. While Plaintiffs concede that
their analysis is “imprecise” they argue that because the imprecision was caused by
Defendants’ unconstitutional acts and unreasonable delay in implementing Earley, the

burden of proof on damages should shift to Defendants. The Court disagrees

31

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 32 of 44

“in this Circuit, the burden is normally on the plaintiff to prove each element of a §
1983 claim, including those elements relating to damages” Miner v. Cify of Glens Fa/ls,
999F.2d 655, 660 (2d Cir. 1993) (citing McCann \/. Cough/in, 698 F.2d 112, 126 (2d Cir.
1983)). There is a “limited exception under truly extraordinary circumstances if the
defendant prevents the plaintiff from obtaining access to evidence and thereby makes it
impossible for the plaintiff to carry the burden of proof, the burden shifts to the defendant
to prove that the deprivation of plaintiffs liberty or property right would have occurred
even if due process had been afforded.” ld. (citing Patterson v. Coughlin, 905 F.2d 564,
570 (2d Cir. 1990)); see also Anderson v. Mt. C/emens Potte)y Co., 328 U.S. 680, 687-
688 (1946) (discussing burden shifting in the context of the Fair Labor Standards Act and
a plaintiffs inability to initially provide evidence where the employer has made the burden
of proof an impossible hurdie). Pursuant to these cases burden shifting of the nature
sought by Plaintiffs comes into play under the “extraordinary circumstance” where the
defendant’s conduct prevents access to evidence Miner, 999 F.3d at 660-61 (lf it is
otherwise impossible for the plaintiff to prove causation the burden does not shift
because “the burden would shift presumably whenever due process was denied;” the
exception only comes into play when the defendant has impeded a plaintiffs ability to
adduce proof of causation.).

Plaintiffs have not demonstrated any such circumstance here Defendants’
conduct no doubt gave rise to Plaintiffs’ claims But Defendants have not done anything,
such as failing to keep proper records as in Anderson or preventing a witness from
testifying as in Patterson, that prevents the Plaintiffs from obtaining evidence The

problem instead is that Plaintiffs’ theory is far too speculative See Brutus v. Silverseal

32

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 33 of 44

Corp., 439 Fed. App’x 28, 29 (2d Cir. 2011) (“compensatory damages cannot be ‘merely
speculative possible or imaginary”’) (quoting Matter of Rothko’s Estate, 43 N.Y.2d 305,
323, 401 N.Y.S.2d 449, 457 (1977)). There is nothing in the record to support Plaintiffs’
speculation that l/i/i/liams would have been decided any earlier if the Defendants had
acted earlier to implement Earley. See 675 Che/sea Corp. v. Lebensfe/d, No. 95 Civ.
6239, 1997 Wl_ 576089, at *2-3 (S.D.N.Y. Sept. 17, 1997) (finding too speculative that
had the defendant informed plaintiff about a possibly favorable settlement with a third
party, that the dispute would have settled a year earlier and at one-third the cost); cf. ln
re Parmalalt Securities Litigation, 501 F. Supp. 2d 560, at 579-80 (S.D.N.Y. 2007)
(rejecting the piaintiffs’ theory that had defendants acted properly, “innocent decision
makers” would have discovered a company’s true financial situation and would have
stopped a transaction from going fonivard); Schoenho/tz v. Doniger, 657 F. Supp. 899,
908 (S.D.N.Y. 1987) (“[D]amages may not be determined by mere speculation or guess”)
(quoting Sfory Parchment Co. v. Paterson Parchment Paper Co., 282 U.S. 555, 561
(1931)). There simply are too many unanswerable questions For instance would
Wi/liams have made its way to the Court of Appeals in the same amount of time two years
earlier? Would the Court of Appeals have decided to take the case back then? Would
the case have been decided by a different panel and perhaps end with a different result?
And so on. See City of New York v. FedEx Ground Package System, lnc., No. 13 Civ.
9173, 2018 WL 4976545, at *16 (S.D.N.Y. Oct. 15, 2018) (finding defendant’s damages
theory was “too far removed” because it would require a jury to speculate on what third
parties would have done in the absence of defendant’s conduct over years); cf. United

Ye//ow Cab Drivers Association, lnc. v. Safir, No. 98 Civ. 3670, 2002 WL 461595, at *11

33

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 34 of 44

(S.D.N.Y. l\/larch 22, 2002) (discussing that the plaintiff had failed to show any direct loss
of membership or income following what might or might not have happened when the
defendant implemented a new policy); Chi/dress v. Taylor, 798 F. Supp. 981, 992
(S.D.N.Y. 1992) (finding the plaintiffs damages theory too attenuated because it would
require assuming that the plaintiffs play would have been a commercial success and
thereby generating an author's royalty).

Accordingly, Defendants’ motion for partial summary judgment is granted insofar
as Nunc Pro Tunc Plaintiffs are limited to receiving nominal damages
C. Causation and Defendants’ l_iabilitv

Defendants agree that Betances lll affirmed the district court’s summary judgment
decision finding them personally liable They argue however, that the Second Circuit left
open the question of “whether Defendants caused the damages resulting from any
injuries to class members.” (Def. l\llem. at 19-25.) Plaintiffs counter that Defendants’
liability, as previously determined and affirmed necessarily included a previous
determination of causation (Pl. i\/lem. at 23.) Plaintiffs characterize Defendants’
argument as an attempt to relitigate liability and contend that other courts have rejected
this argument. (Pl. l\/lem. at 24.) The Court agrees with Plaintiffs

The Second Circuit left open the door to reducing damages but it did not leave
open the possibility of relitigating whether Defendants can be held liable Defendants
ground their argument on a footnote towards the end of Betances /ll:

We have no occasion on this appeal to consider how, if at all, the actions of

others might inform any assessment of causation for specific injuries

claimed by plaintiffs against these defendants Such matters can be

pursued as warranted on remand

837 F.3d at 174 n.2.

34

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 35 of 44

Defendants’ reading of this footnote overreaches. Defendants interpret the
footnote to mean that on remand they may reargue that they are not liable to the extent
they made reasonable efforts to comply with Earley that were nevertheless impeded by
other state actors The footnote however, simply clarifies that, on remand the actions of
others might alter the calculus of what caused specific injuries and consequently what
the extent of damages attributable to these Defendants may be

Defendants’ position is further undercut by the Second Circuit’s own description of
its holding in Betances l/l, which identifies damages as the only matter left to be
determined on remand:

We therefore affirmed the District Court’s grant of summary judgment in

favor of the plaintiffs which had rejected the defendants defense of

qualified immunity and held them personally liable That affirmance on the

interlocutory appeal left the issue of damages for determination by the

District Court
Hassell, 879 F.3d at 50; see also Santiago v. Fischer, No. 09 CV 1383, Dkt. No. 95, at
19-20 (E.D.N.Y. July 18, 2018) (finding Defendants’ reading of footnote two in Betances
/l/ unpersuasive “the assessment of damages was the only issue left unresolved”);
Nobles v. Gonza/ez, No. 18 CV 680, 2018 WL 1459467, at *2 (E.D.N.Y. l\/larch 23, 2018)
(describing the holding of Betances /l/ as affirming Defendants’ personal liability).

The Court denies Defendants’ motion to the extent it seeks a determination as a

matter of law that they may relitigate their iiability. Consistent with the Second Circuit’s

caveat, however, the Court leaves open the possibility for Defendants to argue at trial of

35

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 36 of 44

damages that certain specific injuries may be due to the actions of others and therefore
not attributable to Defendants17 Betances l/l, 837 F.3d at 174 n.2.
D. Ciass l\/lodification: Defendants Referrals for Resentencing

Defendants argue that any class member who was referred for resentencing by
Defendants prior to the New York Court of Appeals decisions in Garner and Sparber
should be excluded from the class because as to those plaintiffs Defendants complied
with their duty following Earley. (Def. l\/lem. at 26-27.) Plaintiffs counter that this issue
has been previously determined and Defendants have not offered any new evidence to
support their argument this time around; therefore Defendants’ motion to modify the class
should be denied (Pl. i\/lem. at 23-24.) The Court agrees with Plaintiffs This issue
previously was resolved by Judge Scheindlin and stands as law of the case

Defendants assert that before Garner and Sparber were decided certain class
members were referred for resentencings thus satisfying Defendants’ obligations to
those Plaintiffs following Earley. in response Plaintiffs rely on Judge Scheindlin’s
previous summary judgment decision where she found Defendants’ argument, the same
one made here to “profoundly misrepresent[] defendants actions" Betances ll, 144 F.
Supp. 3d at 452. Beyond Defendant Annucci sending an email to OCA “summarizing
Ear/ej/s holding and recommending that a notification be sent to judges so that, going
fon/vard, defendants would be properly sentenced to terms including PRS,” the District

Court found that Defendants did not take “any action to comply with Earley.” ld.

 

17 An example might be a Plaintiff who suffered a beating by another inmate while
incarcerated for a PRS violation Plaintiffs would be hard-pressed to attribute those
injuries to Defendants There no doubt are other scenarios that will depend on the facts
of each Plaintiffs case and which would have to be resolved on an individual basis
separately from any class-wide determination

36

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 37 of 44

(emphasis in original). Judge Sheindiin found Defendants’ efforts to refer defendants for
resentencing were severely lacking:

in reality, when affected individuals sought relief from enforcement of

administrative PRS, DOCS and [Parole] opposed the petitions and took the

position that PRS was automatic They also asserted - but only as an
argument in the alternative ~ that if administrative PRS could not be
enforced the petitions should still be denied and the cases referred to the
petitioners original sentencing courts so that PRS could be retroactively
imposed Thus defendants purported attempt to resentence affected
individuals was only in response to those individuals seeking relief from
administrative PRS, and only as a last resort - they made no affirmative
efforts

Betances //, 144 F. Supp. 3d at 452.

To combat this finding, Defendants point to language from Betances l// where the
Second Circuit stated that if district attorneys and judges had intervened to prevent
resentencings despite Defendants having taken steps to comply with Earley, Defendants
still “would have satisfied their obligation which was to make an ‘objective[ly] reasonable
[]’ effort to comply with Earley.” Betances lll, 837 F.3d at 174 (quoting i/incent, 718 F.3d
at 177). But the hypothetical premise of that point - that Defendants had in the first
instance made objectively reasonable efforts to comply with Earley - is fiction As the
Second Circuit conciuded:

in sum, we agree with the district court that the defendants did not make an

objectively reasonably effort ‘to relieve [piaintiffs] of the burdens of those

unlawfully imposed terms after they knew it had been ruled that the
imposition violated federal |aw.’

ld. (quoting \/incent, 718 F.3d at 177) (alterations in original).
Defendants have not identified any relevant change of law since Betances // and

Betances ll/, or any new evidence that would merit a different conclusion Nor can

defendants plausibly contend that Judge Scheindlin’s previous decision to deny

37

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 38 of 44

Defendants’ motion to modify the class based on Defendants actions prior to Garner and
Sparber was clear error given the Second Circuit’s affirmance of that decision
Accordingly, the previous determination to deny modification of the class to exclude
plaintiffs that Defendants referred for resentencing prior to Garner and Sparber remains
the law of the case See Official Commitfee of Unsecured Creditors, 322 F.3d at 167.
E. Ciass Decertification

Defendants argue that if the Court finds that Plaintiffs could be entitled to more
than nominal damages then the Court should decertify the class (Def. Mem. at 26.)
According to Defendants a “highly complicated and individualized analysis is required to
determine , . . what damages any class member may be entitled to.” (Def Mem. at 27.)
Defendants suggest that there is a lack of reliable documentation even to show who is a
class member. (Def. Mem. at 27.) in response Plaintiffs state that “class-wide damages
may be calculated as to certain damages common to class members including the loss
of liberty, garden-variety emotional distress and the loss of the right to vote.” (Pl. l\llem.
at 26.) Any individualized damages can be dealt with after class-wide damages issues
are determined The Court agrees with Plaintiffs

1. Applicable Law

Federal Rule of Civil Procedure 23 requires a party seeking class certification to
“affirmatively demonstrate his compliance with the Rule - that is he must be prepared to
prove that there are in fact sufficiently numerous parties common questions of law or
fact, etc.” Wa/-Mart Sfores, lnc. v. Dukes, 564 U.S. 338, 351 (2011). Ciass certification
decisions are not immutable; an “order that grants or denies class certification may be

altered or amended before final judgment.” Fed. R. Civ. P. 23(c)(1)(C); see also Mazzei

38

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 39 of 44

v. Money Store 829 F.3d 260, 266 (2d Cir. 2016); Boucher \/. Syracuse Universiz‘y, 164
F.3d 113, 118 (2d Cir. 1999) (“[U]nder Rule 23(0)(1), courts are required to reassess their
ruling as the case develops.”) (internal quotations and citation omitted).

“A plaintiff seeking certification of a Rule 23(b)(3) damages class action has the
burden to establish numerosity, commonality, typicality, adequacy of representation
predominance of common questions of law or fact, and the superiority of a class action
to other procedures.” Mazzei v. Money Store 829 F.3d 260, 270 (2d Cir. 2016) (citing
Amgen /nc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455, 459 (2013)).
in opposing decertification the plaintiff retains “the burden to demonstrate that these
requirements were satisfied.” ld. (citing Rossini v. Ogilvy & Mather, lnc., 798 F.2d 590,
596 (2d Cir. 1986)).

lt is not uncommon for a class action to be bifurcated into a certified class for
liability followed by decertification for purposes of determining damages See e.g., ln re
Petrobras Securities, 862 F.3d 250, 276 (2d Cir. 2017) (“[D]istrict courts can . . . bifurcate
the proceedings to home in on threshold class-wide inquiries; sever claims not properly
adjudicated on a class-wide basis to isolate key common issues; or certify subclasses
that separate class members into smaller, more homogenous groups defined by common
legal or factual questions.”); ln re Nassau County Stri,o Search Cases, 461 F.3d 219, 227
(2d Cir. 2006) (discussing bifurcation for individualized damages following a finding of
liability); Jacob v. Duane Reade, lnc., 293 F.R.D. 578, 593-94 (S.D.N.Y. 2013) (bifurcating
liability from damages).

i_ikewise, it is not uncommon to have class treatment for certain aspects of

damages while leaving individual-specific damages issues to alternative mechanisms

39

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 40 of 44

such as sub-classes separate determinations and others See e.g., ln re Literary Works
in E/ectronic Datal)ases Copyright l_itigation, 654 F.3d 242, 254 (2d Cir. 2011) (finding
the district court abused its discretion by not creating subclasses for damages following
settlement); Gulino v. Board of Education of the City School District of the City of New
York, 2016 WL 4129111, at *1 (S.D.N.Y. Aug. 3, 2016) (using a special master for
damages calculations following a class-wide determination on liabllity); Saravia v. 2799
Broadway Grocery LLC, No. 12 Civ. 7310, 2014 WL 2011720, *3-8 (S.D.N.Y. l\/lay 16,
2014) (certifying a global liability class and subclasses for damages).

2. Ciass-wide vs individualized Damages

in her previous decision certifying the class Judge Scheindlin analyzed whether
damages may be calculated on a class-wide basis under Federal Rule of Civil Procedure
23(b)(3). Betances C/ass Opinion, 304 F.R.D. at 430-32. Judge Scheindlin found that a
jury could find damages for certain categories of loss of liberty on a class-wide basis
including incarceration (i.e., loss of liberty inherent in false arrest), and less severe losses
of liberty (e.g., PRS conditions of curfew or travel restrictions). ld. at 431-32; see also
Kerman, 374 F.3d at 125 (holding that damages for wrongful confinement can be
separated from other damages for injuries such as “physical harm, embarrassment, or
emotional suffering; even absent such other injuries’).

Judge Scheindlin concluded that, using DOCS’ or another entity’s database
information a jury could identify each restriction placed on each class member and then
determine the appropriate damages for each restriction category ld. at 432. The loss of
liberty inherent in false arrest and PRS restrictions would be calculated into damages on

a daily basis and then each plaintiffs damages would be calculated by multiplying the

40

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 41 of 44

amount of days by the daily damages assessed for the given restriction ld. Afterward,
individualized damages could be determined by a number ofdifferent methods including
“bifurcation, the use of a magistrate or special master, alteration of the class definition
the creation of subclasses . . . ld.

Defendants do not point the Court to any newly discovered evidence or new
authority suggesting that general damages could not be calculated or only calculated on
highly complicated and individualized basis instead Defendants invoke the same
argument they made in the previous motion to decertify the class ~ each Plaintiffs case
is too individualized for class-wide determination of damages - and which Judge
Scheindlin rejected (Def. l\/lem. at 26-28.) Once again however, that argument fails to
account for the fact that a class-wide daily damages value may be assessed for each day
of incarceration or other restraint of liberty 104 F.R.D. at 432; see e.g., Robinson v.
Holder, No. 07 Civ. 5992, 2008 Wl_ 2875291, at *3 (S.D.N.Y. July 22, 2008) (awarding
fixed dollar amount per day for loss of liberty where plaintiff unnecessarily spent twenty-
five days in hospital); Taylor v. C/ement, 433 F. Supp. 585, 589 (S.D.N.Y. 1977) (same

where plaintiff unnecessarily spent thirty days in segregation).18

 

18 Similarly, a jury may be able to determine garden variety emotional damages on a
class-wide basis See e.g., Brown v. Ke//y, No. 05 Civ. 5442, 2007 WL 1138877, at *1-2
(S.D.N.Y. April 16, 2007) (granting protective order that prevented the defendant from
seeking medical or psychiatric discovery from putative plaintiffs because the class theory
for damages was garden-variety emotional damages and not special damages); Jessamy
v. Ehren, 153 F. Supp 2d 398, 402-03 (S.D.N.Y. 2001) (denying the defendant’s motion
to limit the plaintiffs to nominal damages; the plaintiffs could seek compensatory damages
for “garden variety” claims of emotional distress). Garden variety emotional distress
damages are those that arise from the “pain and suffering at the time [a plaintiff’s] rights
were violated” and generally do not require mental examinations Hodges v. Keane 145
F.R.D. 332, 334 (S.D.N.Y. 1993) (Sotomayor, J.); ln re Nassau County Strip Search
Cases, 742 F. Supp. 2d 304, 321 (E.D.N.Y. 2010). These are distinguishable from more
specific emotional distress damages determined on an individualized basis See Dial

41

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 42 of 44

And as Judge Scheindlin observed it may be possible to assign an amount of
damages associated with a given type and term of PRS. 304 F.R.D. at 431-32. To what
extent that will be feasible however, cannot be determined on the current state of the
record As part of the pretrial filings in this case the parties will be required to discuss
and propose a plan as to which damages issues will be determined on a class-wide basis
whether and to what extent subclasses should be created to account for different types
of injuries and what elements of damages will be left to individualized assessment There
is currently no basis however, to decertify the class.

3. Ascertainability

One requirement of class certification is that an “ascertainable class exists and has
been properly defined.” /n re Fosamax Products l_iability Litigation, 248 F.R.D. 389, 395
(S.D.N.Y. 2008). To satisfy this requirement class members must be ascertainable by
“reference to objective criteria,” /n re Methyl Tertiary Butyl Ether Products l.iabi/ity
Litigation, 209 F.R.D. 323, 337 (S.D.N.Y. 2002), and it must be “administratively feasible
for a court to determine whether a particular individual is a member” of the class ln re
Fosamax, 248 F.R.D. at 396 (quoting Rios v. Marsha//, 100 F.R.D. 395, 403 (S.D.N.Y.
1983)). Defendants suggest that Plaintiffs cannot satisfy this requirement Defendants
claim that identifying who is in the class is highly complicated and would require every
class members documentation to be analyzed (Def. l\/lem. at 26-28.)

Complexity and the need to review documentation is not a basis to decertify the

class. Price v. l_’Oreal USA, lnc., No. 17, Civ. 614, 2018 VVL 3869896, at *4-5 (S.D.N.Y.

 

Corp v. News Corp., 314 F.R.D. 108, 118 (S.D.N.Y. 2015); Augustin v. Jablonsky, 819 F.
Supp. 2d 153, 167 (E.D.N.Y. 2011).

42

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 43 of 44

Aug. 15, 2018) (discussing that ascertainability merely requires “objective criteria” to
establish membership in a class and does not require a showing of administrative
feasibility; class was ascertainable based on the criteria of whether an individual bought
a certain product during the class period); Roya/ Park /nvestments SA/N\/ v. Wells Fargo
Bank, N.A., No. 17 Civ. 553, 2018 WL 739580, at *7-8 (S.D.N.Y. Jan. 10, 2018)
(discussing that ascertainability is a “modest threshold requirement;” class was
ascertainable although it might be administratively “difficult.”); see also ln re Petrobras
Securities, 862 F.3d 250, 269 (2d Cir. 2017) (ascertainability is not “an administrative
feasibility requirement . . . [lt] does not directly concern itself with the plaintiffs ability to
offer proof of membership under a given class definition.”) (emphasis in original).

While the parties have addressed this issue in the briefs Defendants have not
presented the Court with a sufficient record on which to draw such a conclusion and it is
not clear whether and to what extent the issue is one of discovery and data management
The Court will set a conference at which this question will be among the issues addressed
F. Collateral Estoppel

Finaliy, Defendants argue that any class member who previously brought a claim
of false imprisonment in the New York Court of Ciaims is collaterally estopped from
bringing such a claim in this case. (Def. Mem. at 29-30.) Plaintiffs counter that Judge
Scheindlin previously decided this issue and that there is no new evidence that supports
Defendants’ argument (Pl. l\llem. at 28-30.) Plaintiffs again are correct

in her previous decision on summary judgment, Judge Scheindlin addressed the
same argument Defendants advance here See Betances /l, 144 F. Supp. 3d at 458. As

Judge Scheindlin explained the “previous cases found that state claims for false

43

Case 1:11-cv-O3200-RWL Document 222 Filed 02/21/19 Page 44 of 44

imprisonment based on administrative PRS failed because plaintiffs were arrested
pursuant to valid warrants and that negligence claims against the state failed because
DOCS’s actions in recording PRS terms was discretionary and the state was immune
from liability for the discretionary acts of its officials.” ld. The issue of violation of due
process rights was never addressed ld. Accordingly, Judge Scheindlin found collateral
estoppel did not apply. /d. And as with several other issues discussed herein Defendants
have not identified any change of law, new evidence or clear error to compel a different
outcome Judge Scheindlin’s previous determination to deny collateral estoppel should
and will remain the law of the case See Official Committee of Unsecured Creditors, 322
F.3d at 167 (2d Cir. 2003).
Conclusion

For the foregoing reasons Defendants’ l\llotion for Summary Judgment is
GRANTED lN PART and DENlED lN PART. Defendants are granted summaryjudgment
limiting the Nunc Pro Tunc Plaintiffs to nominal damages Defendants’ motion is denied
in all other respects All other arguments asserted by Defendants but not expressly
discussed herein have been considered by the Court and determined to be without merit

SO ORDERED.
z

/"`
//-\w

ROl§ERT W. LEHRBURGER
UN|TED STATES MAG|STRATE JUDGE

 

Dated: February 21, 2019
New York, New York

Copies transmitted to all counsel of record

44

